Citation Nr: 1510288	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-13 332	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Propriety of the reduction of the rating for bilateral pes planus to 10 percent, effective June 1, 2009 until November 28, 2011.  
 
2.  Entitlement to total disability due to individual unemployability.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 

INTRODUCTION
 
The Veteran had active service from August to December 2001, and from July 2002 to April 2004.  
 
This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
The Veteran was granted entitlement to service connection for pes planus in a June 2005 rating decision and assigned a 10 percent rating.  The rating was raised to 30 percent in a November 2007 rating decision.  In a November 2008 rating decision, VA proposed to reduce the pes planus rating to noncompensable.  The June 2009 rating decision reduced the pes planus rating to 10 percent.  The Veteran timely appealed that reduction.  
 
A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The January 2015 Appellant Brief is located in the Veterans Benefits Management System.  
 
 
FINDINGS OF FACT
 
1.  Prior to November 28, 2011, the Veteran's pes planus disability was not objectively manifested by evidence of severe disability with marked deformity, accentuated pain on manipulation and use, objective indication of swelling on use, and characteristic callosities.  
 
2.  Service connection is in effect for bilateral pes planus evaluated at 50 percent; left knee patellofemoral syndrome, rated 20 percent disabling; right knee patellofemoral syndrome evaluated as 10 percent disabling; tinnitus as 10 percent disabling; and for condyloma, rated as  noncompensable.  The Veteran's combined rating is 70 percent.  
 
3.  With full consideration of the Veteran's educational background and occupational experience, it is less likely than not that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  
 
 
CONCLUSIONS OF LAW
 
1.  The reduction in the rating assigned for bilateral pes planus to 10 percent, effective June 1, 2009, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5276 (2014).  
 
2.  The criteria for individual employability due to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2010, April 2010 and August 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations, most recently in May 2010, November 2011, June 2012, and November 2012.  There is no additional evidence that need be obtained.  

Rating Reduction
 
A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  When a reduction is effectuated without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 
 
When reduction in an evaluation is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  
 
Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  
 
For moderate pes planus, symptoms of weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  
 
For severe bilateral pes planus, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrant a 30 percent rating.  Id.  
 
The Veteran's pes planus rating was increased from 10 percent to 30 percent in a November 2007 rating decision based on a subjective finding of markedly severe pes planus and marked pronation.  This rating decision was based on a September 2007 VA contract examination at which time the Veteran stated that he had pain in his feet and the bottom of his feet intermittently.  The pain came five times per day and lasted for one or two hours.  The Veteran described it as "aching, sticking, cramping and sharp pain" brought on by physical activity and relieved with rest.  He reported difficulty standing for long periods of time, walking and running.  The examination showed tenderness on the soles of the feet, markedly severe pes planus with moderate valgus of the foot.   There was bilateral inward rotation of the superior portion of the heel and "medial tilting of the upper portion of the talus marked pronation."  There was no forefoot or midfoot malalignment.  The Veteran had good alignment of the Achilles tendon, but limited ability to stand or walk and constant pain on the soles of his feet.  He required shoe inserts.  The examiner diagnosed pes planus deformity bilaterally.  Imaging confirmed this diagnosis, but showed no other deformity of the bones, joints, or soft tissues.  
 
A VA contract examination in July 2008 showed the Veteran complained of intermittent foot pain throughout the day, each episode lasting several hours.  He described the pain as 10/10 in severity at its highest level.  He reported stiffness at rest and pain and weakness while standing or walking.  He described functional impairment as including difficulty with prolonged standing or walking.  Significantly, objective examination showed no abnormal signs of weightbearing, no evidence of edema, muscle atrophy, painful motion, weakness, or tenderness.  There was some angulation but no deformity.  There was active motion of the great toe metatarsalphalangeal joints bilaterally.  The Achilles tendon was well-aligned and there was no tenderness to palpitation.  There was no evidence of hammertoes, metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran did have difficulty standing and walking, but was able to walk one quarter mile.  The Veteran also had difficulty with prolonged running, exercising or climbing stairs and ladders.  Imaging showed pes planus but no other remarkable features.   
 
VA outpatient treatment records in May and July 2008 showed mild tenderness to palpitation of the feet.  A VA record in September 2008 shows significant pain to palpitation.  
 
The November 2008 rating decision proposing to reduce the rating for pes planus to noncompensable was based on all pertinent treatment records, including the July 2008 examination.   This proposal set forth the material facts and reasons for the reduction, namely the improvement of the Veteran's pes planus disability.  The Veteran was notified at his latest address of record of the contemplated action and furnished detailed reasons.  He was given more than 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  The Veteran did not present any evidence during this time period.  
 
A March 2009 rating decision decreased the rating of pes planus to noncompensable, effective June 1, 2009.  
 
At his April 2009 RO hearing, the Veteran, his wife, and his brother testified that the appellant's feet foot disorder caused extreme swelling after minimal walking.  They also noted that the Veteran frequently had to take breaks while walking short distances due to his foot pain.  
 
In an April 2009 VA outpatient treatment record, the Veteran presented with a pronounced antalgic gait and he complained of "intractable" foot pain.  The Veteran stated that his issued orthotics were in fact exacerbating his disability.  The examiner noted bilateral foot and ankle edema.  The Veteran stated he could only stand for 10-15 minutes at a time.  The examiner noted a significant pes planus deformity but with only minimal bunion deformity and only some tenderness.  X-ray study revealed mild pes planus.  The examiner did not report pronation, abduction, or accentuated pain on manipulation.  Characteristic callosities were not reported.
 
A June 2009 rating decision changed the pes planus rating from noncompensable to 10 percent, effective June 1, 2009.  This change was based on the Veteran's hearing testimony of pain and swelling as well as outpatient treatment records showing pronounced antalgic gait and minimal bunion deformity.  
 
In his June 2009 Notice of Disagreement, the Veteran stated that his condition had become worse due to the swelling of his feet.  He noted that standing for prolonged periods caused "a lot of pain" and that the bottoms of his feet were painful to the touch.  He also disputed the thoroughness of the July 2008 VA examination.  
 
An October 2009 VA outpatient record noted "severe" pes planus.  Rigid orthotics were recommended.  The examiner did not provide any rationale, save for noting the appellant's complaint of pain, to explain the finding of severe pes planus.  Hence, this examination finding is of limited probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the probative value of a medical opinion is based, in part, on the thoroughness and detail of the opinion). 

The Veteran submitted a statement in December 2009 detailing "extreme pain and soreness in both feet" occurring 3 to 5 times per day.  He submitted a similar statement in February 2010, adding that he needed to use a walking cane. 
 
The Veteran, his wife, and his brother are competent to describe the symptoms they have personally experienced or seen.  While they describe the symptoms consistently described over the pendency of the claim, however, these descriptions conflict with the objective medical evidence in the record.  For example, their statements regarding swelling on use are not reflected in the medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). Therefore, their testimony regarding swelling is not credible.  
 
Furthermore, there is no indication that those making the lay statements have the education or training to make a complex medical decision such differentiating between "pain" and "accentuated pain" as distinguished by the ratings schedule.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the objective findings of the treating medical professionals are more probative in this regard.  
 
The Veteran's pes planus disability showed improvement between the September 2007 VA examination used to grant the increased rating and the July 2008 VA examination used to propose the reduction.  In September 2007, the Veteran's symptoms were manifested by markedly severe pes planus with moderate valgus of the foot, bilateral inward rotation of the superior portion of the heel, and "medial tilting of the upper portion of the talus marked pronation."  In July 2008, however, there were no abnormal signs of weightbearing, and there was no objective evidence of painful motion, weakness, or tenderness.  There was some angulation but no deformity.  The Achilles tendon was well-aligned and there was no tenderness to palpitation.  Imaging showed pes planus but no other remarkable features.   There was pronounced antalgic gate but minimal bunion deformity.  The Veteran's pes planus was no longer severe, as it did not have objective evidence of marked deformity, accentuated pain on manipulation and use accentuated, objective indications of swelling on use, or characteristic callosities.  
 
As an improvement in the Veteran's pes planus was shown and the applicable regulations were followed, the rating reduction is proper.  
 
As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 
Individual Unemployability
 
The Veteran asserts that he is unable to obtain and maintain gainful employment solely as a result of his service connected disabilities. 
 
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. Id.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).
 
Service connection is in effect for bilateral pes planus evaluated at 50 percent.  The Veteran is also service-connected for patellofemoral syndrome of the left knee at 20 percent, patellofemoral syndrome of the right knee at 10 percent, tinnitus at 10 percent, and condyloma noncompensable.  The Veteran's combined rating is 70 percent.  Here, the Veteran meets the schedular criteria for individual unemployability, provided he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  
 
The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the lay statements, Social Security records, VA examinations, employment history and VA outpatient treatment records.  
 
The Veteran was denied Social Security benefits in a May 2007 decision based on the determination that he was not disabled.  His non-service connected back disorder was the primary diagnosis and his non-service connected affective disorder was the secondary diagnosis.  An examination the same month revealed the Veteran had no problems with personal care, he helped with daily household cleaning, he was able to cook, drive, shop, and play cards with friends.  An April 2006 examination revealed   limitations on his ability to stand, walk, squat, kneel and crawl.  No limitation was noted on his ability to sit, bend, lift, carry, handle objects, hear or speak.  
 
Following a May 2010 VA knee examination, the examiner stated that the Veteran's disabilities limited his ability to sit for prolonged periods, walk far, run, or kneel.  
 
In a June 2012 hearing examination, the Veteran was noted to have hearing within normal limits, but was diagnosed with tinnitus.  The Veteran reported his tinnitus began during his time working in the motor pool in service.  He stated that it "drives him crazy."  
 
A November 2012 skin examination revealed whitish pearly areas covering less than 5 percent of his body.  The examiner changed the diagnosis from condyloma to molluscum, but stated the disability had no functional impact.  
 
At a November 2012 VA examination of his knees the examiner found that the Veteran's knees had decreased and weakened movement, pain, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  The Veteran had limited range of motion and was unable to perform repetitive use testing due to pain.  The examiner also noted that the Veteran regularly wore a knee brace and had pain, stiffness and locking of the knees.  He also had difficulty sitting or walking, and when sitting had to reposition himself at least every 5 minutes.  
 
The Veteran was afforded a pes planus examination the same month.  He was noted to have pain, tenderness, pronation, and calluses.  The Veteran's posture and gait were within normal limits.  The examination revealed marked deformity in the form of marked pronation.  The Veteran was noted to be able to function during pain with the help of medication.  The Veteran reported that he had impairment in functioning including in cooking, cleaning, taking out the trash, walking the dog, and working.  The examiner stated that the lower extremities did not have diminished functioning, but that swelling and severe pain did occur after 15 minutes of standing.  
 
In his August VA Form 2012 21-8940, the Veteran indicated that he had completed high school.  He also reported having a commercial truck driver's license and that he had several jobs as a cook.  He marked that he left his last job because of his disability.  He stated that noted that the pain and swelling in his feet and knees, along with his medications made it "almost impossible to find and hold a job."  The Veteran is competent to describe the symptoms he has experienced due to his disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran's statements regarding his ability to work are not, however, credible as they are contradicted by the medical evidence in the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  
 
The evidence shows that the Veteran's disabilities do impact his occupational abilities.  The Veteran's pes planus and bilateral knee disabilities cause pain, swelling, and other impairment.  Despite this, no medical examiner found him unable to obtain and maintain substantially gainful employment solely due to his service connected disorders.  Indeed, in  2007, the Social Security Administration also did not find him disabled and did not list any of his service connected disabilities as primary or secondary diagnoses.  More recently, skin and hearing examiners found that these disorders caused no adverse effects on his ability to work due to hearing loss and a skin disorder.  The knee examiner opined that the Veteran had difficulty sitting and walking, and required repositioning when sitting.  The foot examiner stated the lower extremities did not have diminished functioning, though she noted pain, swelling and use of medication.  While the appellant's lower extremity disorders clearly affect his ability to perform jobs involving physical labor, there is no evidence showing that those disorders alone preclude sedentary employment.    
 
In January 2015 the representative requested an extraschedular referral for individual unemployability.  The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
 
In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has bilateral pes planus, bilateral patellofemoral syndrome of the knees, tinnitus, and a skin disability.  These are manifested by symptoms including pain, decreased movement, stiffness, locking, marked pronation, and alteration of the weight-bearing line.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, 4.87, and 4.118, Diagnostic Codes 5024, 5260, 5261, 5276, 6260, and 7899.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5024, 5260, 5261, 5276, 6260, and 7899 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  
 
The evidence shows that it is less likely than not that the Veteran is precluded from obtaining and following substantially gainful employment by his service-connected disabilities alone.  As such, a total disability evaluation based upon individual unemployability due to service-connected disabilities cannot be granted.
 
As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 

ORDER
 
The reduction in compensation for bilateral pes planus under Diagnostic Code 5276 to 10 percent, effective June 1, 2009, was proper.  Entitlement to restoration of a 30 percent rating effective June 1, 2009, is denied.


Entitlement to individual unemployability based on the Veteran's service-connected disabilities is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


